

AMENDMENT TWO
to the
WINGSTOP INC.
2015 OMNIBUS INCENTIVE COMPENSATION PLAN
 
WHEREAS, Wingstop Inc. (the “Company”) adopted the Wingstop Inc. 2015 Omnibus
Incentive Compensation Plan (the “Plan”) effective June 11, 2015; and


WHEREAS, the Compensation Committee (the “Committee”) of the Board of Directors
(the “Board”) has determined that it is in the best interests of the Company and
its shareholders (i) to add an annual award limit with respect to awards to
non-employee directors, and (ii) to amend the Plan with respect to the treatment
of equity awards upon the occurrence of a Change in Control.


NOW THEREFORE, the Plan is hereby amended as follows:
1.    Section 2.8, Change in Control, is hereby amended by deleting the
reference to “any Roark Capital Entity” appearing in subsection (a).
2.     Section 2.49, Roark Capital Entity, is hereby amended by deleting the
existing provision and substituting “Reserved” therefore.
3.    Section 4.3, Award Limits, is hereby amended by adding a new subsection
(e) as follows:
“(e) Awards granted to Nonemployee Directors: The maximum aggregate amount value
of equity-based Awards granted to any Nonemployee Director during any Fiscal
Year shall not exceed $400,000, with fair value determined under applicable
accounting standards as of the date of grant (“Director Award Limit”); provided
that the Director Award Limit shall be increased to $600,000 (i) for any
Nonemployee Director who serves as Chairman of the Board and (ii) for any
Nonemployee Director for the year in which the Nonemployee Director is first
appointed or elected to the Board. For the avoidance of doubt, the annual award
limit set forth in this Section 4.3(e) shall solely apply to Awards granted
under this Plan and shall not apply to Shares or Share equivalents granted to a
Nonemployee Director in lieu of all or any portion of such Nonemployee
Director’s cash-based director fees.”
4.    Section 15.1, Change in Control, is hereby amended by deleting the
existing provision and substituting the following therefore:
“15.1    Change in Control.


30893439

--------------------------------------------------------------------------------




(a)     The occurrence of a Change in Control will not itself result in the
cancellation, acceleration of exercisability or vesting, lapse of any Period of
Restriction or settlement or other payment with respect to any outstanding Award
to the extent that the Board or the Committee determines in its discretion,
prior to such Change in Control, that such outstanding Award shall be honored or
assumed, or new rights substituted therefor (such honored, assumed or
substituted Award being hereinafter referred to as an “Alternative Award”) by
the New Employer, provided that any Alternative Award must: (i) be based on
securities that are traded on an established United States securities market, or
which will be so traded within sixty (60) days following the Change in Control;
(ii) provide the Participant (or each Participant in a class of Participants)
with rights and entitlements substantially equivalent to or better than the
rights, terms and conditions applicable under such Award, including an identical
or better exercise or vesting schedule and identical or better timing and
methods of payment; (iii) have substantially equivalent economic value to such
Award immediately prior to the Change in Control, as determined by the Board or
the Committee (as such was constituted prior to the Change in Control) in its
discretion; and (iv) not subject the Participant to the assessment of additional
taxes or interest under Section 409A of the Code. In the event that an
Alternative Award is provided to a Participant, and the Participant’s employment
is terminated by the New Employer without Cause or by the Participant for Good
Reason within two (2) years following the Change in Control, then any conditions
on a Participant’s rights under, or any restrictions on transfer or
exercisability applicable to, such Alternative Award shall be waived or shall
lapse in full, and such Alternative Award shall become fully vested and
exercisable, as the case may be.
(b)    In the event Section 15.1(a) does not apply:
(i) all outstanding Awards shall become fully vested, nonforfeitable and, to the
extent applicable, exercisable immediately prior to the Change in Control;
(ii) the Board or the Committee (as constituted prior the Change in Control)
shall provide that in connection with the Change in Control (A) each outstanding
Option and Stock Appreciation Right shall be cancelled in exchange for an amount
equal to the excess, if any, of the Fair Market Value of the Common Stock on the
date of the Change in Control over the Option Price or Grant Price applicable to
such Option or Stock Appreciation Right, (B) each Share of Restricted Stock,
each Restricted Stock Unit and each other Award denominated in Shares shall be
cancelled in exchange for an amount equal to the Change in Control Price
multiplied by the number of Shares covered by such Award, (C) each Award not
denominated in Shares shall be cancelled in exchange for the full amount of such
Award, and (D) any Award the payment or settlement of which was deferred under
Section 20.6 or otherwise shall be cancelled in exchange for the full amount of
such deferred Award;
(iii) the performance goals applicable to any outstanding Awards of Performance
Shares, Performance Units, Cash-Based Awards and other Awards shall be deemed to
have been attained at the target level (unless actual performance exceeds the
target, in which case actual performance shall be used) for the entire
applicable Performance Period then outstanding; and







--------------------------------------------------------------------------------




(iv) the Board or the Committee (as constituted prior the Change in Control)
may, in addition to the consequences otherwise set forth in this Section 15.1,
make adjustments and / or settlements of outstanding Awards as it deems
appropriate and consistent with the Plan’s purposes.
(c)     Payment of any amounts in accordance with this Section 15.1 shall be
made in cash or, if determined by the Board or the Committee (as constituted
prior to the Change in Control), in securities of the New Employer that are
traded on an established United States securities market, or which will be so
traded within sixty (60) days following the Change in Control, having an
aggregate fair market value (as determined by such Board or Committee) equal to
such amount or in a combination of such securities and cash. All amounts payable
hereunder shall be payable in full, as soon as reasonably practicable, but in no
event later than ten (10) business days, following the Change in Control.”
3.    This Amendment shall be effective as of August 3, 2017. Except as amended
herein, the terms of the Plan shall remain in full force and effect.
IN WITNESS WHEREOF, the undersigned has executed this Amendment to the Wingstop
Inc. 2015 Omnibus Incentive Compensation Plan effective on the date set forth
above.


WINGSTOP INC.
 
By: /s/ Darryl R. Marsch                        
 
Darryl R. Marsch
Sr. VP, General Counsel & Secretary

   











